991 F.2d 792
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Ephraim Vandorain STANCIL, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Ephraim Vandorain STANCIL, Defendant-Appellant.
Nos. 92-6916, 92-7089.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 19, 1993

Appeals from the United States District Court for the Middle District of North Carolina, at Rockingham.  Richard C. Erwin, Senior District Judge.  (CR-89-237-R, CA-91-397-R)
Ephraim Vandorain Stancil, Appellant Pro Se.
Richard Stanley Glaser, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED IN NO. 92-6916 AND AFFIRMED IN NO. 92-7089.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ephraim Vandorain Stancil appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988).  The appeal in No. 926916 is dismissed.  Stancil's notice of appeal was ineffective because it was filed prior to a decision on his then-pending Fed.  R. Civ. P. 59 motion.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that the appeal in No. 92-7089 is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Stancil, No. CR-89-237-R, CA-91-397-R (M.D.N.C. Aug. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED
AFFIRMED